AMENDMENT TO SERIES H PREFERRED STOCK PURCHASE AGREEMENT
 
THIS AMENDMENT TO SERIES H PREFERRED STOCK PURCHASE AGREEMENT (this “Amendment”)
is made and entered into as of January 5, 2011 (the “Effective Date”), by and
among The Quercus Trust (the “Purchaser”), and Entech Solar, Inc., a Delaware
corporation (the “Company”). Terms not otherwise defined herein shall have such
meaning as contained in the Original Agreement.
 
WHEREAS, the Purchaser and the Company desire to amend that certain Series H
Preferred Stock Purchase Agreement (the “Original Agreement”) dated as of June
25, 2010, by and between the Purchaser and the Company to extend the date such
conditions precedent included in the Original Agreement may occur; and
 
WHEREAS, the Company agrees to issue to the Purchaser shares of its Series H
Preferred Stock and warrants to purchase shares of its Common Stock in
consideration of such amendment.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
 
1.1. Amendment.  Section 4.1 of the Original Agreement is hereby amended to read
in its entirety as follows:
 
“4.1  Conditions Precedent.  Quercus’ obligation to purchase shares of Series H
Preferred Stock as contemplated by this Agreement shall be conditioned upon: (i)
the death of David Gelbaum, the Company’s Chief Executive Officer and Trustee of
Quercus, on or prior to June 30, 2011, and (ii) receipt of life insurance
proceeds in the amount of $10,000,000 payable to Quercus upon the death of David
Gelbaum in respect of policies currently in effect.  Quercus reserves the right
to assign its right to receive such proceeds in the amount of $10,000,000 to the
Company (in which event the purchase contemplated hereby shall be effected upon
receipt of payment by the Company).  For the avoidance of doubt, Quercus shall
not be obligated to purchase any shares of Series H Preferred Stock under the
terms of this Agreement except with such life insurance proceeds.”
 
1.2. Commitment Fee.  In consideration for entering into this Agreement, the
Company shall issue to Purchaser on the Effective Date (i) ten (10) shares of
Series H Preferred Stock, such shares when issued to be fully paid and
non-assessable shares of Series H Preferred Stock, and (ii) a warrant,
substantially in the form attached as Exhibit A hereto, to purchase $135,000 of
worth of Common Stock at an exercise price equal to the closing price of the
Company’s common stock on the trading day immediately prior to the Effective
Date.
 
        2. Miscellaneous.
 
2.1. Representations and Warranties.  Each of the parties hereto represents and
warrants to each of the other parties hereto that (i) such party has all
necessary power and authority to execute and deliver this Amendment, (ii) this
Amendment has been duly and validly executed and delivered by such party, and
(iii) assuming the due authorization, execution and delivery of this Amendment
by the other parties, this Amendment constitutes the valid, binding agreement of
such party, enforceable against such party in accordance with its terms.
 
2.2. No Other Amendments.  Except as expressly amended hereby, all of the terms
and conditions of the Original Agreement and the other documents entered into in
connection with the Original Agreement shall continue in full force and
effect.  If there is a conflict between the terms and conditions set forth in
this Amendment and the terms and conditions set forth in the Original Agreement,
the terms set forth in this Amendment shall prevail.
 
2.3. Interpretation.  The section headings contained in this Amendment are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Amendment.
 
2.4. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 


 
 
[SIGNATURE PAGE FOLLOWS]


 


 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
 

    THE QUERCUS TRUST               By: /s/ David Gelbaum   Name: David Gelbaum

 
 
 
Address:
1835 Newport Blvd.
A109 - PMB 467
Costa Mesa, CA 92627
 
 

    ENTECH SOLAR, INC.                     By: /s/ Shelley Hollingsworth    
Name: Shelley Hollingsworth     Title: Chief Financial Officer  

 
 
 
Address:                                                                              
13301 Park Vista Blvd., Suite
100                                                      
Fort Worth, Texas 76177







 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF WARRANT

